Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  June 15, 2018                                                                      Stephen J. Markman,
                                                                                                Chief Justice

                                                                                           Brian K. Zahra
                                                                                   Bridget M. McCormack
  154745                                                                                 David F. Viviano
                                                                                     Richard H. Bernstein
                                                                                          Kurtis T. Wilder
                                                                                    Elizabeth T. Clement,
  BOARD OF TRUSTEES OF THE CITY OF                                                                   Justices
  PONTIAC POLICE AND FIRE RETIREE
  PREFUNDED GROUP HEALTH AND
  INSURANCE TRUST,
            Plaintiff-Appellee,
  v                                                       SC: 154745
                                                          COA: 316418
                                                          Oakland CC: 2012-128625-CZ
  CITY OF PONTIAC,
            Defendant-Appellant.

  _________________________________________/

         On January 10, 2018, the Court heard oral argument on the application for leave to
  appeal the October 25, 2016 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.

         MCCORMACK, J. (concurring).

        Retroactive laws are often unfair. They upset settled expectations, impose new
  burdens, and disrupt old agreements. And so we presume laws are prospective unless
  they say otherwise in very clear terms. The Court of Appeals reaffirmed this
  foundational principle, and we rightly leave its work in place.

         The Pontiac Police and Fire Retiree Prefunded Group Health and Insurance Trust
  (the Trust) was organized to pay the healthcare benefits of retired police and firefighters.
  Under the agreement, the city of Pontiac made retirement benefit payments. But in 2012,
  the city came under the control of an emergency manager, and after following the
  necessary steps, the emergency manager issued Executive Order 225 on August 1, 2012.
  Order 225 read in relevant part:

                Article III of the Trust Agreement, Section 1, subsections (a) and (b)
         are amended to remove Article III obligations of the City to continue to
         make contributions to the Trust as determined by the Trustees through
         actuarial evaluations.

                The Order shall have immediate effect.

  As a result, the city stopped contributing to the retirement trust fund, and the Trust sued.
  The only question for us is whether Order 225 has retroactive effect. If the order is
                                                                                          2

retroactive, the city would not need to make contributions for the period from 2011 to the
date the order issued, August 1, 2012. If the order is not retroactive, the city must make
the contributions that accrued up until that date. Several million dollars hang in the
balance.

        Following a lengthy procedural journey, the Court of Appeals held that
LaFontaine Saline, Inc v Chrysler Group, LLC, 496 Mich. 26 (2014), in which we
clarified the test for determining the retroactivity of statutes, governs the analysis of
whether an executive order has retroactive effect. Applying that framework, the panel
held that Order 225 should not be given retroactive effect. I see no flaw in the panel’s
work; our decision today to deny leave is appropriate.

        The rules of statutory interpretation about retroactivity are settled and sound.
When determining whether a statute should be given retroactive effect we look first to
legislative intent, Frank W Lynch & Co v Flex Technologies, Inc, 463 Mich. 578, 583
(2001), and the plain text of the statute is our starting place, Madugula v Taub, 496 Mich.
685, 696 (2014). 1 LaFontaine created a four-part framework to determine the
retroactivity of statutes, and two parts are particularly salient: we must consider whether
(1) there is specific language providing for retroactive application, and whether (2)
retroactivity would impair vested rights or create new obligations. LaFontaine, 496 Mich.
at 38-39. Although LaFontaine’s four-part framework was new, its requirement that the
Legislature must speak with clarity to make a law retroactive is a traditional rule of
statutory interpretation. Harrison v Metz, 17 Mich. 377, 382 (1868) (“[I]t is a sound rule
of statutory construction that legislation is to have a prospective operation only, except
where the contrary intent is expressly declared or is necessarily to be implied from the
terms employed.”). See also Murray v Gibson, 56 U.S. 421, 423 (1853).

       There is no compelling reason to treat executive orders differently for retroactivity
analysis. An executive order is quasi-legislative and should be interpreted with the same
approach used to interpret a statute. Soap & Detergent Ass’n v Natural Resources Comm,
415 Mich. 728, 756-757 (1982); Aguirre v Dep’t of Corrections, 307 Mich. App. 315, 321
(2014). And emergency managers derive their power from the Legislature, which further
supports the conclusion that the same rules should apply to determine whether their
orders are retroactive. See former MCL 141.1519, as enacted by 2011 PA 4. The United
States Supreme Court has held that the heightened clarity required for retroactivity
applies to statutes and administrative rules alike. Bowen v Georgetown Univ Hosp, 488
U.S. 204, 208 (1988).



1
 The city agreed that we should look at the plain text of Order 225 to determine the
emergency manager’s intent in its original application brief before this Court. See
Defendant’s June 4, 2015 Application for Leave to Appeal, pp 20-21.
                                                                                            3

       Nothing about this conclusion is groundbreaking, as “[c]ourts have long used the
same set of tools to interpret both executive orders and statutes.” Newland, Note,
Executive Orders in Court, 124 Yale L J 2026, 2069 (2015). The dissent agrees that the
rules for interpreting statutes apply to interpreting executive orders. (“There is no doubt
that courts must interpret an executive order using the ordinary means of statutory
interpretation.”). Given that, I see no principled way to exempt retroactivity analysis.
The settled precedent that governs courts’ interpretations of statutes provides a readily
understandable set of expectations for interpreting executive orders. If we were to
announce some new, yet-unspecified, set of rules to discern retroactive application of
executive orders, we would be sending parties off to sea without a compass, and inviting
a host of new litigation. Underlying concerns about unfairness do not change, and neither
should our rules: emergency managers must clearly demonstrate their intent that an order
be retroactive.

        Because these same rules apply, precedent stacks the deck against finding
retroactivity here. The “ ‘general rule is that a statute is to be construed as having a
prospective operation only, unless its terms show clearly a legislative intention that its
terms should operate retroactively.’ ” Barber v Barber, 327 Mich. 5, 12 (1950)
(collecting cases; citation omitted). This presumption of prospectivity “is deeply rooted
in our jurisprudence, and embodies a legal doctrine centuries older than our Republic.”
Landgraf v USI Film Prod, 511 U.S. 244, 265 (1994). And it applies even if “the words of
the statute are broad enough in their literal extent to comprehend existing cases . . . unless
a contrary intention is unequivocally expressed . . . .” Todd v Boards of Election
Comm’rs, 104 Mich. 474, 478-479 (1895) (quotation marks and citation omitted).

       Against this backdrop, LaFontaine instructs courts to consider whether there is
specific language providing for retroactive application. The expression of retroactive
intent must be “clear, direct, and unequivocal . . . .” Davis v State Employees’ Retirement
Bd, 272 Mich. App. 151, 156 (2006). The expression here is not; there is no express
language signaling retroactive effect. The absence of such language is important to
concluding that the order should not be retroactive. See Frank W Lynch & Co, 463 Mich.
at 583-584; White v Gen Motors Corp, 431 Mich. 387, 398 (1988); Van Fleet v Van Fleet,
49 Mich. 610, 613 (1883). And the order contains a telltale forward-looking phrase: “The
Order shall have immediate effect.” When the Legislature provides that a law will take
immediate effect, that supports a finding of textual prospectivity. LaFontaine, 496 Mich.
at 40. See also Pohutski v City of Allen Park, 465 Mich. 675, 698 (2002); Davis, 272
Mich. App. at 157.

       The Legislature, moreover, knows full well how to make laws retroactive, and the
emergency manager could have used similar language if retroactivity was the goal. See,
e.g., MCL 141.1157 (“This act shall be applied retroactively . . . .”); MCL 324.21301a(2)
(“The liability provisions that are provided for in this part shall be given retroactive
application.”); MCL 224.19(2) (“The authority and powers granted in this section relative
                                                                                          4

to bridges over navigable streams and the grant of that authority are retroactive . . . .”).
See also LaFontaine, 496 Mich. at 40 n 30 (noting that MCL 445.1567(1)-(2), MCL
445.1568, and MCL 445.1570 each begin with the preface “Notwithstanding any
agreement” as a sign they were retroactive). Any of these phrases would show
retroactive intent, but none were used. Nor does the language of Order 225 give rise to a
“necessary, unequivocal and unavoidable implication” that the manager intended it to
apply retroactively. Briggs v Campbell, Wyant & Cannon Foundry Co, 379 Mich. 160,
165 (1967) (cleaned up). As a result, Order 225 fails to overcome the heavy presumption
against retroactivity.

       Whether the Legislature was clear in its grant of authority to the emergency
manager to devise retroactive orders, as the dissent emphasizes, is beside the point. Our
focus must be on the text of the executive order that abrogated the contract, not the
authority to issue the order. 2 The question is not whether the emergency manager could
have issued a retroactive order, it is whether he did.

        Settled expectations matter too. Retroactive application of the order would upend
the rights and obligations of those affected by it. The presumption of prospectivity is
therefore especially strong “if retroactive application of a statute would impair vested
rights, create a new obligation and impose a new duty, or attach a disability with respect
to past transactions.” Frank W Lynch & Co, 463 Mich. at 583. See also Johnson v
Pastoriza, 491 Mich. 417, 429 (2012); Hansen-Snyder Co v Gen Motors Corp, 371 Mich.
480, 484 (1963).

        That concern is significant here. Pontiac’s police and firefighters may have spent
years—or entire careers—expecting that benefits would be paid out upon retirement. The
city’s financial distress may support the need for drastic action, but it does not weaken
the plaintiff’s reliance interests. Even assuming the emergency manager had the
authority to invalidate contracts (a constitutional question not before us here), the
plaintiff’s reliance interests would still stand. There is a crucial difference between
affecting a future source of income and taking property away.

      These are central principles in our jurisprudence. “All laws should be therefore
made to commence in futuro . . . .” 1 Blackstone, Commentaries on the Laws of
England, p *46. Our own Justice COOLEY said that “[r]etrospective legislation . . . is


2
  Otherwise, there would be no need to subject the Legislature to a heighted clarity
requirement. The Michigan Constitution vests the Legislature with broad legislative
powers and does not limit it to prospective legislation. Const 1963, art IV, § 1. But the
fact that the Legislature indisputably has authority to pass retroactive laws does not
relieve it of the obligation to make its intent clear. The same principle should hold true
for emergency managers.
                                                                                            5

commonly objectionable in principle, and apt to result in injustice . . . .” Cooley,
Constitutional Limitations (1868), pp 62-63. Without clear language to the contrary, these
critiques apply with equal force to executive orders. The Court of Appeals got this right,
and for that reason, I support this Court’s denial of the defendant’s application for leave
to appeal.

        VIVIANO and BERNSTEIN, JJ., join the statement of MCCORMACK, J.

        ZAHRA, J. (dissenting).

        I respectfully dissent from the majority’s order denying leave in this case. “A
statute presumptively has no retroactive application. . . . As a general, almost invariable
rule, a legislature makes law for the future, not for the past.” 3 “Retroactive application of
legislation ‘ “presents problems of unfairness . . . because it can deprive citizens of
legitimate expectations and upset settled transactions.” ’ ” 4 “We have therefore required
that the Legislature make its intentions clear when it seeks to pass a law with retroactive
effect.” 5 This requirement, in essence, is a departure from our traditional rules of
statutory interpretation that would ordinarily provide that “[w]hen a statute’s language is
unambiguous, ‘the Legislature must have intended the meaning clearly expressed, and the
statute must be enforced as written. No further judicial construction is required or
permitted.’ ” 6 In LaFontaine Saline, Inc v Chrysler Group, LLC, 7 this Court provided a
framework to further evaluate whether the Legislature clearly intended that a new law be
given retroactive application. In my view, LaFontaine has no application to executive
action implemented through executive orders. The Court has erroneously applied the
LaFontaine retroactivity framework to set aside the legitimate action of the emergency
manager. In lieu of granting leave to appeal, I would reverse the Court of Appeals
judgment and remand to the Court of Appeals to address the issues plaintiff presented in
that court but were not decided.

3
  See Scalia & Garner, Reading Law: The Interpretation of Legal Texts (St Paul:
Thomson/West, 2012), p 261; see also 2 Singer & Singer, Sutherland Statutory
Construction (7th ed), § 41:2, p 386 (“A fundamental principle of jurisprudence holds
that retroactive application of new law is usually unfair.”).
4
 LaFontaine Saline, Inc v Chrysler Group, LLC, 496 Mich. 26, 38 (2014), quoting
Downriver Plaza Group v Southgate, 444 Mich. 656, 666 (1994), in turn quoting Gen
Motors Corp v Romein, 503 U.S. 181, 191 (1992).
5
 LaFontaine, 496 Mich. at 38, citing Frank W Lynch & Co v Flex Technologies, 463
Mich. 578, 583 (2001).
6
 Madugula v Taub, 496 Mich. 685, 696 (2014), quoting Malpass v Dep’t of Treasury,
494 Mich. 237, 247-248 (2013) (emphasis added).
7
    LaFontaine, 496 Mich. 26.
                                                                                          6


       Thirty years ago, faced with the insolvency of certain local units of government,
the Legislature passed the Local Government Fiscal Responsibility Act (LGFRA), 8 which
provided for the appointment of an emergency financial manager upon a determination of
a financial emergency in a local unit of government. In 1990, the Legislature expanded
the power of the emergency financial manger to include all matters of finances of a
distressed local unit of government and extended the LGFRA to the management of
insolvent public school districts. 9 Faced with the effects of the Great Recession, in 2011
the Legislature again expanded the powers of the emergency manager in the Local
Government and School District Fiscal Accountability Act (LGSDFAA), 10 which
provided a properly appointed emergency manager with power to declare “[t]he
modification, rejection, termination, and renegotiation of contracts . . . .” 11

       In each legislative action described above, the Legislature declared, in identical or
similar terms, that “the public health and welfare of the citizens of [Michigan] would be
adversely affected by the insolvency of units of local of government[.]” 12 In order to
protect against these hazards and remedy the financial crises experienced by insolvent
units of government, appointed emergency managers would implement the vast powers
bestowed upon them by the state to achieve “prudent fiscal management.” 13

       There is no dispute that the city of Pontiac was in financial distress and that the
Governor properly appointed an emergency manager to address the financial insolvency
and instability of the city. Acting pursuant to the LGSDFAA, the city’s emergency
manager issued Executive Order (EO) 225 on August 12, 2011, which declared, in part,
that the city was no longer obligated to make contributions to the police and firefighters
voluntary employees’ beneficiary associations (VEBA), which is a trust created to


8
    1988 PA 101, former MCL 141.1101 through MCL 141.1118.
9
    1990 PA 72, former MCL 141.1201 through MCL 141.1244.
10
     2011 PA 4, former MCL 141.1501 through 141.1531.
11
     Former MCL 141.1518(1)(c).
12
   Former MCL 141.1102 and former MCL 141.1202; see also former MCL 141.1503
(stating that “the health, safety, and welfare of the citizens of [Michigan] would be
materially and adversely affected by the insolvency of local governments”). Public Act
436 of 2012 has since replaced former MCL 141.1501 through 141.1531, but MCL
141.1543(a) currently contains this same language as former MCL 141.1503 under the
now-named Local Financial Stability and Choice Act.
13
  Former MCL 141.1102 and former MCL 141.1202. This goal was expanded in later
acts to include the “efficient provision of services.” See former MCL 141.1503 and
current MCL 141.1543(b).
                                                                                          7

provide health insurance to retired police and fire personnel.         Specifically, EO 225
provided:

                 [The Trust is] amended to remove [the] obligations of the City to
          continue to make contributions to the Trust as determined by the Trustees
          through actuarial evaluations.

                   The Order shall have immediate effect.

        Plaintiff, the board of trustees of the VEBA, contested the authority of the
emergency manager to set aside the contributions to the VEBA on several grounds, and
the trial court rejected them in total. Plaintiff appealed. In its March 17, 2015 published
opinion, the Court of Appeals concluded that the emergency manager was authorized to
retroactively modify the VEBA. 14 Nonetheless, the panel concluded that the language of
EO 225 only “remove[d the contractual obligations] of the City [of Pontiac] to continue
to make contributions to the Trust[.]” 15 Focusing on the word “continue,” the panel
concluded that EO 225 did not set aside the accrued amount of $3,473,923 that was past
due and owing to the VEBA. 16

       The city of Pontiac sought leave to appeal in this Court, arguing that because the
past due contribution had not been funded, it was an obligation included within the scope
of EO 225. This Court reversed the Court of Appeals and held:

          EO 225 clearly states that, as of August 1, 2012, the [city of Pontiac] no
          longer has an obligation “to continue to make contributions” under Article
          III of the Trust Agreement. It does not differentiate between already
          accrued, but unpaid obligations and future obligations, and thus by its terms
          applies to both. Accordingly, the Court of Appeals erred by concluding
          that the emergency manager did not intend to extinguish the [city]’s 2011-
          2012 fiscal year contribution.[17]

       This Court also remanded the case to the Court of Appeals to address an issue not
raised or argued by plaintiff in the lower courts: whether the emergency manager’s action
was impermissible under the test for retroactivity set forth in LaFontaine. Specifically,

14
  Pontiac Police & Fire Retiree Prefunded Group Health & Ins Trust Bd of Trustees v
City of Pontiac No 1, 309 Mich. App. 590, 608 (2015).
15
     Id. at 608.
16
     Id. at 594, 608-609.
17
  Pontiac Police & Fire Retiree Prefunded Group Health & Ins Trust Bd of Trustees v
City of Pontiac, 499 Mich. 921, 921 (2016).
                                                                                           8

we asked the Court of Appeals to consider, among other things: “(1) whether the
retroactivity analysis stated in LaFontaine applies to EO 225; [and] (2) if so, whether the
extinguishment of the defendant’s accrued, but unpaid, 2011-2012 fiscal year
contribution by EO 225 is permissible under LaFontaine[.]” 18

        On remand, the Court of Appeals held that the retroactivity analysis of LaFontaine
applied to EO 225 and that application of EO 225 to the nearly $3.5 million past due
contribution violated LaFontaine. 19 The city of Pontiac again sought relief in this Court,
and we ordered oral argument on the application for leave to appeal. 20 Today, a majority
of this Court denies the city’s application for leave to appeal.

       The LaFontaine retroactivity analysis should not apply to action taken by an
emergency manager. Simply put, the emergency manager’s order was not “legislative
action” subject to LaFontaine. The Court of Appeals erroneously concluded the
LaFontaine retroactivity analysis applies because executive orders are interpreted under
the same rules of interpretation applicable to statutes, not the nontraditional rules of
statutory interpretation that are designed to evaluate whether a statute applies
retroactively. There is no doubt that courts must interpret an executive order using the
ordinary means of statutory interpretation. This Court has stated that “[t]he use of the
same rules of construction for both statutes and executive orders or administrative
regulations is not illogical because executive orders and administrative regulations are
both quasi-legislative in nature.” 21

       But there is no justification for subjecting the plain language of executive orders to
the elevated or further degree of certainty required for retroactive application of laws
enacted by the Legislature. Here, the Michigan Legislature provided emergency
managers with broad authority under the LGSDFAA, including the power to reject,
amend, modify, or terminate terms of existing collective bargaining agreements. There is
no dispute that this Court agreed that the language of LGSDFAA is “so clear and positive
as to leave no room to doubt” 22 that the Legislature intended it to grant duly appointed


18
     Id.
19
  Pontiac Police & Fire Retiree Prefunded Group Health & Ins Trust Bd of Trustees v
City of Pontiac (On Remand), 317 Mich. App. 570, 574 (2016).
20
  Pontiac Police & Fire Retiree Prefunded Group Health & Ins Trust Bd of Trustees v
City of Pontiac, 500 Mich. 1011 (2017).
21
   Soap and Detergent Ass’n v Natural Resources Comm, 415 Mich. 728, 756-767 (1982),
citing 1 Sands, Sutherland Statutory Construction, p 219, and Asselin, Executive Orders:
Discretion vs Accountability, 51 Conn Bar J 383 (1977).
22
     Landgraf v USI Film Prod, 511 U.S. 244, 272 (1994).
                                                                                           9

emergency managers the power to set aside contractual obligations. 23 The clarity with
which the Legislature declared the power of emergency managers appointed under the
LGSDFAA alleviates the very reason that heightened review is used to determine
whether legislation is retroactive. That is, there can be no doubt that the clear, plain, and
direct language of the LGSDFAA afforded the public the “ ‘opportunity to know what the
law is and to conform their conduct accordingly . . . .’ ” 24 Plaintiff knew or should have
known on March 16, 2011, the date the LGSDFAA became effective and more than a
year before the emergency manager exercised that power in the instant case, that a
properly appointed emergency manager would have the power to modify any contract.
Thus, it cannot be viewed as “unsettling” for the city of Pontiac’s emergency manager to
have exercised power under LGSDFAA to retroactively amend existing collective
bargaining agreements through EO 225. Given this understanding, EO 225 should not be
subject to the elevated degree of certainty required for retroactive application of laws
enacted by the Legislature.         Rather, EO 225 should merely be subject to a
“[c]ontemporaneous and practical interpretation.” 25

       Further, I believe the Court of Appeals misconstrued this Court’s ruling in
LaFontaine. In LaFontaine, this Court simply provided a multi-factor test to determine
whether to apply the canon of presumption against retroactivity. No LaFontaine
principle is dispositive on whether legislation may be applied retroactively, but instead
the factors are guideposts for courts reviewing the law in question. The plain language of
EO 225 is ultimately the best indicator of what the emergency manager intended when
issuing EO 225, rather than a court’s application of the LaFontaine analysis. Thus, I am
not convinced that LaFontaine applies here.

       Assuming arguendo that the LaFontaine retroactivity framework applies to EO
225, the panel erred in concluding that retroactive application was impermissible.
Preliminarily, I agree with the Court of Appeals that Principle Two does not apply under
the facts and circumstances of this case. But I disagree with the Court of Appeals’
conclusion that LaFontaine Principle Four “does not support retroactive application of
EO 225 given that a vested right would be affected.” 26 Principal Four is only implicated
by an act that is remedial or procedural, and EO 225 is clearly substantive. Thus, I

23
  In fact, we previously agreed that the city of Pontiac’s emergency manager had the
power under the LGSDFAA to unilaterally amend existing collective bargaining
agreements. See 499 Mich. 921.
24
   Davis v State Employees’ Retirement Bd, 272 Mich. App. 151, 166; 725 NW2d 56
(2006), quoting Landgraf, 511 U.S. at 265.
25
     2B Singer & Singer, Sutherland Statutory Construction (7th ed), § 49:3, p 11.
26
  Pontiac Police & Fire Retiree Prefunded Group Health & Ins Trust Bd of Trustees,
317 Mich. App. at 586.
                                                                                        10

conclude that Principle Four offers little guidance, and the LaFontaine analysis in this
case is controlled by Principles One and Three.

       In regard to LaFontaine Principle One—“whether there is specific language
providing for retroactive application” 27—the language of EO 225 provides for retroactive
application. The plain language of EO 225 clearly states that, as of August 1, 2012, the
city no longer had an obligation “to continue to make contributions” to the Trust. The
order’s language does not differentiate between already accrued, but unpaid obligations
and future obligations, and thus expressly applies to both. This is precisely the reason
this Court previously ruled that the Court of Appeals erred in concluding that the
emergency manager did not intend to extinguish the defendant’s FY 2011–2012
contribution. 28    Given that this Court already said EO 225 was “clear,”




27
     LaFontaine, 496 Mich. at 38.
28
     This Court stated that
                 EO 225 by its plain language expresses the intent of the emergency
         manager to extinguish the defendant’s 2011-2012 fiscal year contribution.
         Although that contribution accrued on June 30, 2012, the defendant had not
         yet paid the obligation when EO 225 went into effect. EO 225 clearly
         states that, as of August 1, 2012, the defendant no longer has an obligation
         “to continue to make contributions” under Article III of the Trust
         Agreement. It does not differentiate between already accrued, but unpaid
         obligations and future obligations, and thus by its terms applies to both.
         Accordingly, the Court of Appeals erred by concluding that the emergency
         manager did not intend to extinguish the defendant’s 2011-2012 fiscal year
         contribution. [Pontiac Police & Fire Retiree Prefunded Group Health &
         Ins Trust Bd of Trustees, 499 Mich. at 921 (emphasis added).]
                                                                                                                 11

meaning “free from obscurity or ambiguity : easily understood : UNMISTAKEABLE,” 29
requiring a greater degree of clarity for that which is already clear strikes me as not only
unnecessary but an exercise in futility.

         Executive orders are reviewed by the ordinary means of statutory interpretation,
and LaFontaine does not place upon executive orders what amounts to a redundant
elevated burden that they be crystal clear to apply retroactively. In regard to LaFontaine
Principle Three—keeping in mind that retroactive legislation impairs vested rights
acquired under existing laws or created new obligations or duties with respect to
transactions or considerations already past—there is no doubt that the retiree’s vested
rights were impaired with the issuance of EO 225. But impairment of vested rights does
not per se render retroactive application impermissible. Principle Three only requires the
reviewing court to “keep in mind” that retroactive application of a law may impair vested
rights. 30 And because retroactive application of EO 225 is exactly the purpose of the
emergency manager’s powers to amend, modify, or terminate terms of existing
agreements (i.e., vested rights), I am restrained by the Legislature’s determination and
will not thwart its prerogative by applying an overly critical view of the very executive
orders that the Legislature intended be issued.

       Accordingly, I would reverse the Court of Appeals’ decision and remand to the
Court of Appeals for consideration of issues that plaintiff presented in that court but were
not decided.

         WILDER, J., joins the statement of ZAHRA, J.




29
     Merriam-Webster’s Collegiate Dictionary (11th ed).
30
     LaFontaine, 496 Mich. at 39.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 15, 2018
          s0612
                                                                               Clerk